 

 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1778 Filed 11/13/20 Page 1 of 11

\
La The WAL Sleds byhict Col Fe Th Eahyn bachcd
IM, chraes

Urfl Spee of Aaa

Ayal Hk
4 bos Fr Compscnar hos

comes Arnal bly Ye Ph erer)h
Wa “5 rep f oA, gy Hip) Ly
weg reer gs oh lhl nf

er 8 USC 35 BL )01@)

supp wt hhoosl bv chhl
Li... hy wap hanes va CL
fi 4 Ll “YL

IAOIS, Mons Fé ¢ 464

pot A hid io Te 7 L/L.

fe Gort tou arelor
Egy CINE ib

Wy reageeh) uy as wwe M4 fe Col bh hy $7} WwW, 7e ae
V/s Los prec CKIN Lf, OAV m6

how 1A Salt

Case Ne K-CA-8105§-L

 

 
 

banon 7

1 € nme “fa
Mf foe af THOS GLIA
WASS AA D> ..

 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1779 Filed 11/13/20 Page 2 of 11

payeZ

re cond boas, ob conhuem heh lL hho adh

CLL Lene LOO UE Med Lene HEELS
(At do eit Mh a ry tig y?

bie send t bop Po fe
“) (4) ym / YRS A, ZJe6vib feb,

Ml oh thal) wl

for hha tn J Lees EVISU Ca us

qe foie hole hie

tine fy, any
FAITE hie

i fl

rdf ferte ct

ore
as A oY rakes
ro neue Waa
[dL tr ys SSL
whek eh pp ASS Loe LLUS-SH
L030) [3/53 A all a Ohi we, LOL
US Mit Lasse oh 8

a

 

 
 

 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1780 Filed 11/13/20 Page 3 of 11 |

pages

The Pb fase bob ff bl ( echaaghh fa

“ Let Gy hy & lt foe
Memecsdom ) ec dea ba sponse

Dre COL ION

A, «led male, he comp wemaste lg

© proviiga bse A/E vay, CF Phacpraies prey Tid
Cob me oP anprive geabrde mt
mp ry Sarpy , rehase wll,

. ie + gore “4.
ho LP?Z. To 15: VL ee ig?

hy wy, bow... om Seaver

- led, hb CAEL hs

hy dp YE TTT Lid Lh le,

Sela ‘ZL. we Com oe. wah babel

1 frp hu ar Compe TEASPAS Alta Jb dock
SLL

heb hh LAL
e tile, smolch geucnl vile shh Lr “Te

\)

 
 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1781 Filed 11/13/20 Page 4 of 11

“ il HEE Zi estat
pf ghkak rs 1. pial 2s cts

Pg U. of
Urge ‘Lh, Me. g7 wae ify

aah Compe “

a AE ipl bps

may, fice af J ha dn Z FED bo Pip

F4l Ovi JA ta erv tnd
pak lg
Losin bret

SS
gla ph ie & i
Ja capolyraen
whe ( ob gn 4?

eh BIT,

 

 
 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1782 Filed 11/13/20 Page 5 of 11

pages

id geet Los prof es M8
UIC ala jf
consahe PES /Us
SG iol y

MMS
seas OAS ZL mh fy BP ep
ell JL. LIAL hpkgel me ir ie

fag PSs id Me (abi, /

ly

Ki eofp L fs & Seslous me
wa. Dep tr fr) A A
000 OSS Oo ‘a eCtelarac Be /.. “Lp nm
Wp le wa vf ) ig mo L requir ‘grhy
ol CHGS ee wane chaser Ce ot

An

. Mf Hi, Lf. CAa-
Cad Vance sa phasrenls
: VAL. (pd 4) rh or

Cli) se Jan a ser
| fe experi hr Flore [. casper ser f
. eeaus my Covey nro Ni, hyo oay mtaAlt(hes

 
 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1783 Filed 11/13/20 Page 6 of 11

 

MLM PM MLA Lory
bopper ip dlnd ‘fe i ;
ASC UM I8 emh a A
Me PL Lice ean oes

1 oe Mn LiMsh odenh hy

AACL A seems

1. pb hf & ipl ig
hb. ir rey I) wake ofonw Ae
Corre Df IMBC a 7, Jas “LAL,
MLM Done, Lib UE A, | Lena WAGE
Cf [hee a Le "CT B. pws

dn ina} - ile yey

BHA ae tile 2
fy hon “Oe bay 1]

7
fh Coby cg CLD.
<p Fag cig es ee <
WT ra ee ®,

 

 

 

 
 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1784 Filed 11/13/20 Page 7 of 11

Wd le SHEER UMN phe

whud wh fe
Lpphall bre ffasdek ieee

TBI BB rommeal n, [AMG af
he Wes Le ae ‘e
fra ha O/) po byfey 7 a

bell Mahe Mia
© Lie saps Wonk

Ay compausias Lore hve per Ay

We % as

 

C ome laren

apis DDG yaa fey
Lays fier en

Ly Mc Ae boo
oe Rath LI

 
 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1785 Filed 11/13/20 Page 8 of 11

Pes &

Cobheh of Sconce

L Koh hyde fos yy Sa
1010, cap the basen b the Rep (7

US, ATTORNEY'S OFFICE

DETROIT WiChiaaw
TERA’

hep bly hoolt&
@ | Rona? UNTO

 
 

 

Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1786 Filed 11/13/20 Page 9 ofsi1

RESPONSE TO INMATE REQUEST TO STAFF MEMBER
HUNTER, Ronald
Reg. No. 22594-039 -

You requested a reduction in sentence (RIS) based on concerns about COVID-19. After
careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1)(A) and 4205(g), provides guidance on the types of circumstances that present
extraordinary or compelling reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law’ elderly inmate, an elderly inmate with
medical conditions, or an “other elderly inmate”; the death or incapacitation of the family
member caregiver of the inmate's child; or the incapacitation of the inmate’s spouse or
registered partner. Your request has been evaluated consistent with this general
guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns and
fears about the spread and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an
early release from your sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence an appeal
of this decision via the administrative remedy process by submitting your concerns on the
appropriate form (BP-9) within 20 days of the receipt of this response.

LEZ TZ fib
Da

F, Eptzel, Warden
 

P,0,-Box-$000
Pekin, IL 61585
United States

 

 

 

 

el

       

   

pe Perr eee
eee eee STURT
Pee ry oars

Tiere le seeks w une nel sis

         
 

“II

an

FOREVER + USA FOREVER 1 usa

FOREVER 7 USA =OREVER SSA

Ty PsN

: oe ! . : . \ or

 

22594-039¢>
. Federal Court Building

231 W Lafayette BLVD
Clerk Office

Detroit, Mi 48225
United States

LEGAL mail ©
Case 2:92-cr-81058-MFL ECF No. 952, PagelD.1788 Filed 11/13/20

6

The enclosed letter 75 processed through
special mailing procedures for forwarding

to you, The letter has neithar been opened

nor inspected. if the writer raises a i
question or probiem over which this facility

has jurisdiction, you may wish to return the
rraterial for further information or clarification.
If the writer encloses correspondence for
forwarding to another addressee, please return
the enclosure to the avove address,

 

Page 11 of 11

  
 

clonal institution
